Exhibit 10.5

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE, AND THE SECURITIES ISSUED UPON
EXERCISE HEREOF, MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”), OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE ACT WHICH SHALL BE ESTABLISHED TO THE SATISFACTION OF THE
COMPANY.

 

Void after 3:30 P.M., Denver Time, on April 7, 2008

 

    Warrant to Purchase     150,000 Shares     of Common Stock

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

OF

 

RENTECH, INC.

 

This Warrant is issued on May 14, 2005, to confirm the grant of a warrant made
on May 5, 2005, FOR VALUE RECEIVED, Jefferies & Company, Inc., a corporation
organized under the laws of the state of Delaware, or permitted assigns
(“Holder”), is entitled to purchase, subject to the provisions of this Warrant,
from RENTECH, INC., a Colorado corporation (“Company”), at any time not later
than 3:30 P.M., Denver time, on April 7, 2008 (the “Expiration Date”) one
hundred and fifty thousand (150,000) shares of common stock, having $0.01 par
value per share, of the Company (“Common Stock”) at an exercise price, subject
to adjustment as set forth below, of $1.46 per share. The number of shares of
Common Stock to be received upon the exercise of this Warrant and the price to
be paid for a share of Common Stock are subject to adjustment from time to time
as hereinafter set forth. The shares of the Common Stock deliverable upon such
exercise, and as adjusted from time to time, are hereinafter sometimes referred
to as “Warrant Stock” and the exercise price of a share of Common Stock in
effect at any time and as adjusted from time to time is hereinafter sometimes
referred to as the “Exercise Price.”

 

1. Exercise of Warrant. Subject to the provisions of Section 4 hereof, this
Warrant may be exercised in whole or in part at any time or from time to time
not later than 3:30 P.M., Denver Time, on April 7, 2008 or if that date falls on
a day on which banking institutions are authorized by law to close, then on the
next succeeding day which shall not be such a day, by presentation and surrender
of this Warrant to the Company with the Purchase Form annexed hereto duly
executed and accompanied by payment of the Exercise Price for the number of
shares specified in such form, together with all federal and state taxes
applicable upon such exercise. If this Warrant should be exercised in part only,
the Company shall, upon surrender of this Warrant for cancellation, execute and
deliver a new Warrant evidencing the right of the Holder to purchase the balance
of the shares. Upon receipt by the Company of this Warrant at the office or
agency of the Company, in proper form for exercise, the Holder shall be deemed
to be the holder of record of the shares of Common Stock issuable upon such
exercise, notwithstanding that the stock transfer books of the Company shall
then be closed or that certificates representing such securities shall not then
be actually delivered to the Holder. The Exercise Price shall be paid in
immediately available funds by wire transfer to a bank account designated by the
Company.



--------------------------------------------------------------------------------

2. Reservation of Shares. The Company hereby agrees that at all times there
shall be reserved for issuance and delivery, upon exercise of this Warrant, such
number of shares of its Common Stock as shall be required for issuance or
delivery upon exercise of this Warrant.

 

3. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon any exercise of this Warrant. With respect to any
fraction of a share called for upon any exercise hereof, the Company shall pay
to the Holder an amount in cash equal to such fraction multiplied by the current
market value of such fractional share, determined as follows:

 

(a) The current value shall be the last reported sale price of the Common Stock
on The American Stock Exchange on the last trading day prior to the date of
exercise of this Warrant, or if no such sale is made on such day, the average
closing bid and asked prices for such day on the composite tape of the exchange
for all exchanges on which sales were made that day; or

 

(b) If the Common Stock is not so listed or admitted to unlisted trading
privileges, the current value shall be the mean of the last reported bid and
asked prices reported by the National Association of Securities Dealers
Quotation System (or, if not so quoted on The American Stock Exchange, by the
National Quotation Bureau, Inc.) on the last trading day prior to the date of
the exercise of this Warrant; or

 

(c) If the Common Stock is not so listed or admitted to unlisted trading
privileges and bid and asked prices are not so reported, the current value shall
be an amount, not less than book value, determined in such reasonable manner as
may be prescribed by the Board of Directors of the Company, such determination
to be final and binding on the Holder.

 

4. Exchange, Assignment or Loss of Warrant. This Warrant is assignable to
permitted assignees and exchangeable, without expense, at the option of the
Holder, upon presentation and surrender hereof to the Company for other Warrants
of different denominations entitling the holder thereof to purchase in the
aggregate the same number of shares of Common Stock purchasable hereunder. Any
such assignment shall be made by surrender of this Warrant to the Company, with
the Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax; whereupon the Company shall, without charge, execute and deliver a
new Warrant in the name of the permitted assignee named in such instrument of
assignment. Upon any permitted assignment or exchange, this Warrant promptly
shall be canceled. This Warrant may be divided or combined with other Warrants
which carry the same rights upon presentation hereof at the office of the
Company, together with a written notice specifying the denominations in which
new Warrants are to be issued and signed by the Holder hereof. The term
“Warrant” as used herein includes any Warrants issued in substitution for or
replacement of this Warrant, or into which this Warrant may be divided or
exchanged. Upon receipt by the Company of evidence satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant, and (in the case of
loss, theft or destruction) of reasonably satisfactory indemnification including
a surety bond, and upon surrender and cancellation of this Warrant, if
mutilated, the Company will execute and deliver a new Warrant of like tenor and
date. Any such new Warrant executed and delivered shall constitute an additional
contractual obligation on the part of the Company, whether or not this Warrant
is lost, stolen, destroyed, or mutilated, and shall be at any time enforceable
by a Holder.

 

5. Rights of the Holder. The Holder shall not, by virtue hereof, be entitled to
any rights of a shareholder of the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in this Warrant and are not
enforceable against the Company except to the extent set forth herein.



--------------------------------------------------------------------------------

6. Anti-Dilution Provisions.

 

(a) Stock Splits and Stock Dividends. Anything in this Section 6 to the contrary
notwithstanding, in case the Company shall at any time issue Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock by
way of dividend or other distribution on any stock of the Company or subdivide
or combine the outstanding shares of Common Stock, the Exercise Price shall be
proportionately decreased in the case of such issuance (on the day following the
date fixed for determining shareholders entitled to receive such dividend or
other distribution) or decreased in the case of such subdivision or increased in
the case of such combination (on the date that such subdivision or combination
shall become effective); provided, however, that the Exercise Price shall never
be less than the par value per share of Common Stock.

 

(b) Number of Shares Adjusted. Upon any adjustment of the Exercise Price, the
holder of this Warrant shall thereafter (until another such adjustment) be
entitled to purchase, at the new Exercise Price, the number of Shares,
calculated to the nearest full share, obtained by multiplying the number of
shares of Common Stock initially issuable upon exercise of this Warrant by the
Exercise Price in effect on the date hereof and dividing the product so obtained
by the new Exercise Price.

 

(c) Common Stock Defined. Whenever reference is made in this Section 6 to the
issue or sale of shares of Common Stock, the term “Common Stock” shall mean the
Common Stock of the Company of the class authorized as of the date hereof and
any other class of stock ranking on a parity with such Common Stock. However,
subject to the provisions of Section 9 hereof, shares issuable upon exercise
hereof shall include only shares of the class designated as Common Stock of the
Company as of the date hereof.

 

7. Officer’s Certificate. Upon request by the Holder, and if the Exercise Price
is adjusted as required by the provisions of Section 6 hereof, the Company shall
forthwith file in the custody of its Secretary or an Assistant Secretary at its
principal office, and with its stock transfer agent, if any, an officer’s
certificate showing the adjusted Exercise Price determined as herein provided
and setting forth in reasonable detail the facts requiring such adjustment and
the calculation thereof. Each such officer’s certificate shall be made available
at all reasonable times for inspection by the Holder and the Company shall, upon
request after each such adjustment, mail a copy of such certificate to the
Holder.

 

8. Notice to Holders. If, prior to the expiration of this Warrant either by its
terms or by its exercise in full, any of the following shall occur:

 

(a) the Company shall declare a dividend or authorize any other distribution on
its Common Stock; or

 

(b) the Company shall authorize the granting to the shareholders of its Common
Stock of rights to subscribe for or purchase any securities or any other similar
rights; or

 

(c) any reclassification, reorganization or similar change of the Common Stock,
or any consolidation or merger to which the Company is a party, or the sale,
lease, or exchange of any signification portion of the assets of the Company; or



--------------------------------------------------------------------------------

(d) the voluntary or involuntary dissolution, liquidation or winding up of the
Company; or

 

(e) any purchase, retirement or redemption by the Company of its Common Stock;

 

then, and in any such case, the Company shall deliver to the Holder or Holders
written notice thereof at least 30 days prior to the earliest applicable date
specified below with respect to which notice is to be given, which notice shall
state the following:

 

(f) the date on which a record is to be taken for the purpose of such dividend,
distribution or rights, or, if a record is not to be taken, the date as of which
the shareholders of Common Stock of record to be entitled to such dividend,
distribution or rights are to be determined;

 

(g) the date on which such reclassification, reorganization, consolidation,
merger, sale, transfer, dissolution, liquidation, winding up or purchase,
retirement or redemption is expected to become effective, and the date, if any,
as of which the Company’s shareholders of Common Stock of record shall be
entitled to exchange their Common Stock for securities or other property
deliverable upon such reclassification, reorganization, consolidation, merger,
sale, transfer, dissolution, liquidation, winding up, purchase, retirement or
redemption; and

 

(h) if any matters referred to in the foregoing clauses (a) and (b) are to be
voted upon by shareholders of Common Stock, the date as of which those
shareholders to be entitled to vote are to be determined.

 

9. Reclassification, Reorganization or Merger. In case of any reclassification,
capital reorganization or other change of outstanding shares of Common Stock of
the Company (other than a change in par value, or from par value to no par
value, or as a result of an issuance of Common Stock by way of dividend or other
distribution or of a subdivision or combination), or in case of any
consolidation or merger of the Company with or into another corporation (other
than a merger with a subsidiary in which merger the Company is the continuing
corporation and which does not result in any reclassification, capital
reorganization or other change of outstanding shares of Common Stock of the
class issuable upon exercise of this Warrant) or in case of any sale or
conveyance to another corporation of the property of the Company as an entirety
or substantially as an entirety, the Company shall cause effective provision to
be made so that the Holder shall have the right thereafter, by exercising this
Warrant, to purchase the kind and amount of shares of stock and other securities
and property receivable upon such reclassification, capital reorganization or
other change, consolidation, merger, sale or conveyance as if the Holder had
exercised this Warrant prior to such transaction. Any such provision shall
include provision for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Warrant. A copy of such
provision shall be furnished to the holder(s) of Warrants within ten days after
execution of the appropriate agreement pertaining to same and, in any event,
prior to any consolidation, merger, sale or conveyance subject to the provisions
of this Section 9. The foregoing provisions of this Section 9 shall similarly
apply to successive reclassifications, capital reorganizations and changes of
shares of Common Stock and to successive consolidations, mergers, sales or
conveyances.

 

10. Dissolution. If, at any time prior to the expiration of this Warrant and
prior to the exercise thereof, any dissolution, liquidation or winding up of the
Company shall be proposed, the Company shall cause at least 30 days’ notice to
be mailed by certified mail to the registered Holder of this



--------------------------------------------------------------------------------

Warrant Certificate at the Holder’s address as it appears on the books of the
Company. Such notice shall specify the date as of which holders of record of
Common Stock shall participate in any distribution or shall be entitled to
exchange their Common Stock for securities or other property, deliverable upon
such dissolution, liquidation or winding up, as the case may be; to the end
that, during such period of 30 days, the Holder of this Warrant may exercise
this Warrant and purchase Common Stock (or other stock substituted therefor as
hereinbefore provided) and be entitled in respect of shares so purchased to all
of the rights of the other holders of Common Stock of the Company. In case of a
dissolution, liquidation or winding up of the Company, all purchase rights under
this Warrant shall terminate at the close of business on the date as of which
holders of record of the Common Stock shall be entitled to participate in a
distribution of the assets of the Company in connection with such dissolution,
liquidation or winding up (provided that in no event shall said date be less
than 30 days after completion of service by certified mail of notice as
aforesaid). Any Warrant not exercised prior to such time shall be void and no
rights shall exist thereunder. In any such case of termination of purchase
rights, a statement thereof shall be included in the notice provided for herein.

 

11. Rights.

 

(a) Piggy-Back Registration. Subject to Section 11(i) below, if at any time
during the two years following the date of this Warrant, the Company proposes to
register any of its Common Stock under the Act in connection with the public
offering of such securities solely for cash on a form that would also permit the
registration of the Common Stock of the Holders that they acquire through
exercise of this Warrant, the Company will, if the shares of Common Stock
subject to this Warrant have not then been registered with the Securities and
Exchange Commission and if the Company is not contractually or otherwise
prohibited from including these shares, each such time, promptly give each
Holder written notice of such determination. Upon the written request of any
Holder given within 20 days after mailing of any such notice by the Company, the
Company shall use its best efforts to cause to be registered under the Act all
of such Common Stock acquired through exercise of this Warrant that each such
Holder has requested to be registered.

 

(b) Obligations of the Company. Whenever required to use its best efforts to
effect the registration of any Common Stock, the Company shall, as expeditiously
as reasonably possible:

 

(A) Prepare and file with the Securities and Exchange Commission (“SEC”) a
registration statement with respect to such Warrant Stock and use its best
efforts to cause such registration statement to become and remain effective;
provided, however, that in connection with any proposed registration intended to
permit an offering of any securities from time to time (i.e., a so-called “shelf
registration”), the Company shall in no event be obligated to cause any such
registration to remain effective for more than one year.

 

(B) Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
registration statement.

 

(C) Furnish to the Holders such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Act, and such
other documents as they may reasonably request in order to facilitate the
disposition of Warrant Stock owned by them.



--------------------------------------------------------------------------------

(D) Use its best efforts to register and qualify the securities covered by such
registration statement under such other securities or blue-sky laws of such
jurisdictions as shall be reasonably appropriate for the distribution of the
securities covered by the registration statement, provided that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions, and further provided that (anything in this
Section 11 to the contrary notwithstanding with respect to the bearing of
expenses) if any jurisdiction in which the securities shall be qualified shall
require that expenses incurred in connection with the qualification of the
securities in that jurisdiction be borne by selling shareholders pro rata, to
the extent required by such jurisdiction.

 

(c) Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action that the Holders shall furnish to the Company
such information regarding them, the Warrant Stock held by them, and the
intended method of disposition of such securities as the Company shall
reasonably request and as shall be required in connection with the action to be
taken by the Company.

 

(d) Company Registration Expenses. In the case of any registration effected
pursuant to Section (11)(a), the Company shall bear any additional registration
and qualification fees and expenses (excluding underwriters’ discounts,
commissions and expenses), and any additional costs and disbursements of counsel
for the Company that result from the inclusion of securities held by the Holders
in such registration; provided, however, that if any such cost or expense is
attributable solely to one selling Holder and does not constitute a normal cost
or expense of such a registration, such cost or expense shall be paid by that
selling Holder. In addition, each selling Holder shall bear the fees and costs
of its own counsel.

 

(e) Underwriting Requirements. In connection with any offering involving an
underwriting of shares of Common Stock being issued by the Company or being sold
by persons other than the Holders exercising piggy-back registration rights (the
“Initial Sellers”), the Company shall not be required under Section 11(a) to
include any of the Holders’ Warrant Stock in such underwriting unless they
accept the terms of the underwriting as agreed upon between the Company or the
Initial Sellers and the underwriters selected by it or them, and then only in
such quantity as will not, in the written opinion of the underwriters,
jeopardize the success of the offering by the Company or by the Initial Sellers.
If the total amount of securities that all Holders request to be included in
such offering exceeds the amount of securities that the underwriters reasonably
believe compatible with the success of the offering, the Company shall only be
required to include in the offering so many of the securities of the selling
Holders as the underwriters believe will not jeopardize the success of the
offering (the securities so included to be apportioned pro rata among the
selling Holders according to the total amount of securities owned by said
selling Holders, or in such other proportions as shall mutually be agreed to by
such selling Holders), provided that no such reduction shall be made with
respect to any securities offered by the Company or the Initial Sellers for its
or their own account.

 

(f) Delay of Registration. No Holder shall have any right to take any action to
restrain, enjoin, or otherwise delay any registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Section 11.



--------------------------------------------------------------------------------

(g) Indemnification. In the event any Common Stock is included in a registration
statement:

 

(A) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder requesting or joining in a registration, any underwriter (as defined
in the Act) for it, and each such person, if any, who controls such Holder or
underwriter within the meaning of the Act, against any losses, claims, damages,
or liabilities, joint or several, to which they may become subject under the Act
or otherwise, insofar as such losses, claims, damages, or liabilities (or
actions in respect thereof) arise out of or are based on any untrue or alleged
untrue statement of any material fact contained in such registration statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading; and
will reimburse each such Holder, such underwriter, or controlling person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this Section 11
(g)(A) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability, or action if such settlement is effected without the consent
of the Company (which consent shall not be unreasonably withheld) nor shall the
Company be liable in any such case for any such loss, claim, damage, liability,
or action to the extent that it arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
connection with such registration statement, preliminary prospectus, final
prospectus, or amendments or supplements thereto, in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by any such Holder, underwriter, or controlling person.

 

(B) To the extent permitted by law, each Holder requesting or joining in a
registration will indemnify and hold harmless the Company, each of its
directors, each of its officers who have signed the registration statement, each
person, if any, who controls the Company within the meaning of the Act, and each
agent and any underwriter for the Company (within the meaning of the Act)
against any losses, claims, damages, or liabilities to which the Company or any
such director, officer, controlling person, agent, or underwriter may become
subject, under the Act or otherwise, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereto) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
such registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in such registration statement, preliminary or final
prospectus, or amendments or supplements thereto, in reliance upon and in
conformity with written information furnished by such Holder expressly for use
in connection with such registration; and each such Holder will reimburse any
legal or other expenses reasonably incurred by the Company or any such director,
officer, controlling person, agent, or underwriter in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this Section 11
(g)(B) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability, or action if such settlement is effected without the consent
of such Holder (which consent shall not be unreasonably withheld).



--------------------------------------------------------------------------------

(C) Promptly after receipt by an indemnified party under this Section 11(g) of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against any indemnifying party under this
paragraph, notify the indemnifying party in writing of the commencement thereof
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties. The failure to notify an indemnifying party
promptly of the commencement of any such action, if prejudicial to his ability
to defend such action, shall relieve such indemnifying party of any liability to
the indemnified party under this paragraph, but the omission to so notify the
indemnifying party will not relieve him of any liability that he may have to any
indemnified party otherwise than under this paragraph.

 

(h) Termination of the Company’s Obligations. The Company shall have no
obligations pursuant to this Section 11 more than three years after the
Expiration Date of this Agreement.

 

(i) Lockup Agreement. In consideration for the Company agreeing to its
obligations under this Section 11, each Holder agrees in connection with any
registration of the Company’s securities that, upon the request of the Company
or the underwriters managing any underwritten offering of the Company’s
securities, not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any Warrant Stock (other than those
included in the registration) without the prior written consent of the Company
or such underwriters, as the case may be, for such period of time (not to exceed
180 days from the effective date of such registration) as the Company or the
underwriters may specify.

 

(j) Notice. Any notices or certificates by the Company to the Holder and by the
Holder to the Company shall be deemed delivered if in writing and delivered
personally (including by telex, telecopier, telegram or other acknowledged
receipt) or three business days following deposit in the United States mails,
sent by registered or certified mail, return receipt requested, addressed as
follows:

 

Holder:    Jefferies & Company, Inc.      650 Poydras Street, Suite 2215     
New Orleans, LA 70130      Attention: Stephen A. Landry Company:    Rentech,
Inc.      1331 17th Street, Suite 720      Denver, CO 80202      Attention:
Chief Operating Officer

 

Any person may change the address for the giving of notice by providing notice
in accordance with these provisions. The change in notice shall be effective
five (5) business days thereafter.



--------------------------------------------------------------------------------

12. Amendments and Waivers. Any term, condition or provision of this Warrant may
be amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and the Holder.

 

13. Entire Agreement. This Warrant constitutes the entire agreement among the
parties thereto and supersedes any and all prior agreements whether written or
oral regarding the subject matter hereof.

 

14. Transfer to Comply with the Securities Act of 1933.

 

(a) This Warrant or the Warrant Stock or any other security issued or issuable
upon exercise of this Warrant may not be offered or sold except in conformity
with the Securities Act of 1933, as amended, and then only against receipt of an
agreement of such person to whom such offer of sale is made to comply with the
provisions of this Section 14 with respect to any resale or other disposition of
such securities.

 

(b) Before this Warrant may be sold, transferred, or assigned to a permitted
assignee by the Holder, the Holder must notify the Company in writing at least
30 days prior to any such transfer. The Company shall the first right of refusal
to repurchase the Warrant for an amount not less than the amount offered by any
third party.

 

(c) The Company will cause the following legend or a substantially similar
legend to be set forth on each certificate representing Warrant Stock or any
other security issued or issuable upon exercise of this Warrant not theretofore
distributed to the public or sold to underwriters for distribution to the public
pursuant to Section (l) hereof, unless counsel for the Company is of the opinion
as to any such certificate that such legend is unnecessary:

 

The securities represented by this certificate may not be offered for sale, sold
or otherwise transferred except pursuant to an effective registration statement
made under the Securities Act of 1933 (the “Act”), or pursuant to an exemption
from registration under the Act the availability of which is to be established
to the satisfaction of the Company.

 

15. Condition Precedent. Exercise of this Warrant is subject to the prior
approval of The American Stock Exchange of the issuance by the Company of the
Warrant Stock for listing on that exchange.

 

16. Applicable Law. This Warrant shall be governed by, and construed in
accordance with, the laws of the state of Colorado.

 

    RENTECH, INC. ATTEST:        

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Ronald C. Butz, Secretary       Dennis L. Yakobson, President     Date: May 5,
2005



--------------------------------------------------------------------------------

PURCHASE FORM

 

Dated                     , 20    

 

The undersigned hereby irrevocably elects to exercise the within Warrant to the
extent of purchasing                      shares of Common Stock and hereby
makes payment of $              in payment of the actual exercise price thereof.

 

INSTRUCTIONS FOR REGISTRATION OF SHARES

 

Name  

 

--------------------------------------------------------------------------------

    (please typewrite or print in block letters) Address  

 

--------------------------------------------------------------------------------

Signature  

 

--------------------------------------------------------------------------------

 

Social Security or Employer I.D. No.   

 

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

(for permitted assignees only)

 

FOR VALUE RECEIVED,                                        
                                                                              
hereby sells, assigns and transfers unto

 

Name   

 

--------------------------------------------------------------------------------

     (please typewrite or print in block letters) Address   

 

--------------------------------------------------------------------------------

 

the right to purchase Common Stock represented by this Warrant to the extent of
                     Shares as to which such right is exercisable and does
hereby irrevocable constitute and appoint                     , as attorney in
fact, to transfer the same on the books of the Company, with full power of
substitution in the premises.

 

Signature:

 

 

--------------------------------------------------------------------------------

Dated:  

 

--------------------------------------------------------------------------------